[Cite as In re C.A., 2016-Ohio-7349.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




IN RE:                                                      CASE NO. 17-16-09

       C.A.

ADJUDGED ABUSED, NEGLECTED
AND DEPENDENT CHILD.                                        OPINION

[TIMOTHY ANDERSON - APPELLANT]



                  Appeal from Shelby County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2014-DEP-0011

                                        Judgment Affirmed

                            Date of Decision: October 17, 2016



APPEARANCES:

        Jim R. Gudgel for Appellant

        Brandon W. Puckett for Appellee
Case No. 17-16-09


WILLAMOWSKI, J.

        {¶1} Father-appellant Tim Anderson (“Anderson”) brings this appeal from

the judgment of the Court of Common Pleas of Shelby County, Juvenile Division,

terminating the parental rights of Anderson. Anderson claims that the trial court’s

decision as to the best interest of the child was against the manifest weight of the

evidence. For the reasons set forth below, the judgment is affirmed.

        {¶2} C.A. was born to Anderson and Crystal Litton (“Litton”) on August 4,

2014. Doc. 1. Upon her release from the hospital, C.A. was placed into the

temporary custody of the Shelby County Department of Job and Family Services,

Children Services Division (“the Agency”). Doc. 4. The basis for the removal was

that C.A. was a dependent child because her six siblings had been removed from the

home and no progress was being made on the case plan by Litton and Anderson.

Doc. 3. C.A. was later adjudicated dependent and ordered to remain in the custody

of the Agency. Doc. 29, 38, 43, and 51.1 Anderson and Litton then began working

on the goals set forth in the case plan and were noted to be making “some progress”

at the January 26, 2015, case plan review. Doc. 53. The trial court continued the

temporary custody of the Agency after the review hearing. Doc. 55.

        {¶3} On July 9, 2015, the Agency filed a motion to suspend Anderson’s

visitation with C.A. due to his becoming “verbally abusive and threatening” towards



1
 The initial adjudication and disposition applied to Litton only. The second adjudication and disposition
applied to Anderson after paternity had been established.

                                                    -2-
Case No. 17-16-09


the Agency’s representatives. Doc. 56. The motion was granted by the trial court

temporarily that same day, but extended after a hearing. Doc. 57, 61. A second

case plan review was conducted on July 13, 2015. Doc. 58. At that time, it was

noted that Anderson was living in a hotel, Litton had been sent to prison, and

Anderson had been terminated from counseling for being uncooperative. Id. at 3-4.

His progress in regards to the case plan was noted to be “insufficient”. Id. at 4.

       {¶4} On October 26, 2015, the Agency filed a motion for permanent custody.

Doc. 63. The motion alleged that C.A. had been in the custody of the Agency for

more than twelve of the last twenty-two months and that it would be in her best

interest to terminate the parental rights and grant permanent custody to the Agency.

Id. A hearing was scheduled for the motion on February 19, 2016. Doc. 106. Prior

to the start of the hearing, Litton indicated that she wished to voluntarily surrender

her parental rights. Id. The trial court accepted the surrender and found it was in

the best interest of C.A. Id. The trial court then continued the hearing after learning

that Anderson had not been properly provided notice of the hearing. Doc. 107. The

hearing was then held on March 10, 2016. Tr. 6.

       {¶5} At the hearing, Anderson admitted through his attorney that C.A. had

been in the temporary custody of the Agency for twelve out of twenty-two months.

Tr. 9. The Agency then began presenting the testimony of five witnesses. The first

was Carmen Martin (“Martin”), who had been the home coach for Anderson at the

beginning of C.A.’s case. Tr. 12. Martin was responsible for supervising his

                                         -3-
Case No. 17-16-09


visitation with C.A. and providing advice on parenting. Tr. 12. Martin worked with

Anderson two times a week during the fall of 2014 before she left the Agency to

take another job. Tr. 13,15. According to Martin, Anderson’s interaction with C.A.

was fine. Tr. 15. During the visits, Martin also worked with Anderson on financial

issues. Tr. 15. Martin testified that Anderson did not have stable employment

during the time she worked with him. Tr. 16. Martin also testified that Anderson

usually had an “uncooperative attitude and just kind of seemed angry a lot.” Tr. 17.

Although she recalled that Anderson always seemed angry, she did not recall any

specific incidents. Tr. 18. Anderson was just generally angry about the case and

argumentative when she made suggestions. Tr. 19.

       {¶6} On    cross-examination,    Martin   testified   that   Anderson    was

argumentative when they were talking about the case. Tr. 21. Anderson was

frustrated with the system and the fact that C.A. was taken by the Agency. Tr. 21.

There were no concerns about Anderson being angry with C.A. Tr. 22. When there

was a visit by developmental intervention specialists, Anderson would roll his eyes

and curse at them. Tr. 24, 28. Martin testified that she felt that there was a great

deal of tension, so she tried to keep the situation from escalating. Tr. 26. Martin

agreed that Anderson was angry about how he perceived he was being treated by

the Agency. Tr. 31.

       {¶7} Amy Swaney (“Swaney”) testified that she was the home coach for the

Counseling Center for Wellness. Tr. 36. Swaney worked as a home coach for

                                        -4-
Case No. 17-16-09


Anderson from December 2014 until July 2015, when his visits were suspended.

Tr. 37-40. As the coach she worked with Anderson on obtaining housing, obtaining

food, and financial concerns. Tr. 39. At no time did Anderson provide Swaney

with pay stubs as she requested, but she did see proof of taxes filed, which indicated

income. Tr. 40. Swaney testified that Anderson had no steady income during the

time she worked with him. Tr. 40. Anderson told her he was employed, but she

never saw any proof. Tr. 41. Swaney also worked with Anderson on controlling

his anger. Tr. 42. According to Swaney, Anderson was angry at the visits because

he believed “everyone was against [him].” Tr. 43.

       {¶8} When Swaney first started working with Anderson, the visits were

going well and were moved to his residence. Tr. 44. When she started pushing the

financial situation, she would arrive for the visits with C.A. in her arms only to find

Anderson was not there. Tr. 44. The visits were then moved back to the Agency’s

office. Tr. 44. The visits were returned to the office on February 24, 2015, and then

Anderson’s progress “started to go downhill”. Tr. 44-45. Anderson would start to

leave visits early, would miss some visits, and spent at least one visit with his back

to C.A. and Litton, instead spending the entire time complaining about how

“everybody was out to get him and it was a conspiracy.” Tr. 45-46. By April,

Anderson was spending only twenty to thirty minutes of a two-hour visit interacting

with C.A. and the remainder of the time talking about the alleged conspiracy. Tr.

47. When asked whether she thought Anderson was able to parent C.A. at that time,

                                         -5-
Case No. 17-16-09


Swaney said no because she thought Anderson had “a lot of anger built up” that

would affect C.A. Tr. 53.

       {¶9} On cross-examination, Swaney admitted that during the visit where

Anderson sat with his back to Litton and C.A., C.A. had come to the visit with hives

on her back and stomach. Tr. 54. Anderson was upset and wanted C.A. to be taken

to the doctor. Tr. 55. Swaney did not feel that it was necessary for C.A. to go to

the doctor, so had told Anderson no. Tr. 55-56. Swaney also admitted that

Anderson had had previous children removed from his home, so may not have a

positive opinion of the Agency. Tr. 56-58. At no time did Anderson make threats

directly to Swaney. Tr. 58. At no time did Anderson injure or threaten either

Swaney or C.A. Tr. 59.

       {¶10} Upon cross-examination by the Court Appointed Special Advocate

(“CASA”), Swaney testified that at the end of a primary care team meeting,

Anderson had aimed an expletive comment at her. Tr. 60. Swaney testified that she

did feel a “little bit” threatened by his statement. Tr. 61.

       {¶11} Dale Agnew (“Agnew”) testified that he was a therapist at the

Counseling Center for Wellness. Tr. 64. Agnew testified that he had worked with

Anderson for approximately four years, but had not done so in six to seven months.

Tr. 65-66. Counseling was terminated after Anderson made some vague threats

about no one at the office being safe. Tr. 66. The statement was made after



                                          -6-
Case No. 17-16-09


Anderson’s visitation with C.A. was cancelled for failing to confirm it and Anderson

was angrily storming out of the office. Tr. 67.

       {¶12} Agnew testified that Anderson was referred to him for cognitive

behavioral/solution focused therapy. Tr. 75. Anderson came to him for substance

abuse issues, antisocial personality issues, and depressive issues. Tr. 76. These

issues appeared to stem from problems with primary supports, housing, finances,

and employment. Tr. 76. Anderson’s attendance at therapy varied from consistent

at times to sporadic at times. Tr. 76. According to Agnew, Anderson would make

progress, then he would regress when things did not go his way. Tr. 77. The last

session with Anderson was on March 26, 2015, and Anderson ended the therapy

claiming that it did not matter because no matter what Anderson did, it would not

be enough for the Agency. Tr. 78. Agnew testified that Anderson would get close

to having his children returned, but at the first set back, he would give up. Tr. 79.

Agnew had discussed Anderson seeing a psychiatrist to be prescribed

antidepressants. Tr. 80. When Anderson was participating in therapy, he was

“relatively stable.” Tr. 80. After Anderson terminated services with Agnew, he

went to Shelby County Counseling, but Agnew was unaware of whether Anderson

was still receiving services through that agency. Tr. 82.

       {¶13} On cross-examination, Agnew testified that Anderson’s anger was

directed towards the Agency and Anderson did not take his anger out on Agnew.

Tr. 83-84. Agnew testified that Anderson’s frustration and anger was reasonable

                                         -7-
Case No. 17-16-09


considering the circumstances. Tr. 85-86. All of the urine screens Anderson

completed for Agnew tested negative for drug usage. Tr. 86. When Anderson made

his vague threat, he was angry about not getting to see C.A. Tr. 87. Anderson on

many occasions stated that he loved his children and wanted to have his children

back in his home. Tr. 88.

      {¶14} Upon cross-examination by the CASA, Agnew testified that they

always call the police anytime a threat is issued regardless of the content or who

makes it as a safety precaution. Tr. 89. Agnew described Anderson’s focus on a

conspiracy against him as “pathological”. Tr. 89. Although Agnew had tried to get

Anderson to seek medication to help with the depression, Anderson refused because

he believed it would be used against him by the Agency. Tr. 91. On re-direct,

Agnew testified that Anderson’s anger is not only aimed at the Agency, but at any

entity he feels has wronged him. Tr. 92-93.

      {¶15} Cathy Iwanski (“Iwanski”) testified that she is the CASA in this case.

Tr. 95. As the CASA, she first met C.A. at the end of August or beginning of

September in 2014. Tr. 96. Iwanski testified that she had observed Anderson at

three visits with C.A., with the last one being when C.A. was approximately eight

months old. Tr. 98. Iwanski does not believe that Anderson can care for C.A.

because he lacks steady employment, is not emotionally or mentally mature, and

has outbursts of anger. Tr. 99. According to Iwanski, Anderson always seems to

be angry. Tr. 100. She testified that she did not feel comfortable going to his home

                                        -8-
Case No. 17-16-09


alone, because of his anger and his attitude. Tr. 101. Iwanski testified that Anderson

was not financially able to provide for C.A. as he has not held a regular job. Tr.

102. Additionally, Iwanski testified that in her opinion Anderson could not provide

adequate housing, medical care, food, or clothing for C.A. without “handouts”. Tr.

102-103. Iwanski also doubted that Anderson had the patience required to handle a

two-year old. Tr. 103. At the time of the hearing, Anderson had not been involved

with C.A. since his visits were cancelled due to his anger issues. Tr. 105. As to

siblings, Iwanski testified that C.A. has not met her birth siblings, but is bonded to

her foster sibling. Tr. 105-106. To Iwanski’s knowledge, C.A. has not met any

member of her paternal biological family except Anderson. Tr. 106.

       {¶16} Iwanski testified that the foster family loves C.A. and provides her

with a good home. Tr. 106. The foster family is meeting her physical and emotional

needs. Tr. 106. Although C.A. has developmental delays, the foster family has

been actively addressing those. Tr. 107. C.A. has only lived with the one family

and knows her foster parents as her parents. Tr. 108. Iwanski testified that the best

placement for C.A. would be adoption by her foster parents. Tr. 108. In her opinion,

it would be in C.A.’s best interest to have custody granted to the Agency. Tr. 109.

       {¶17} On cross-examination, Iwanski testified that she had felt threatened by

Anderson, but admitted that she had not contacted the police, instead just reporting

it at the team meetings. Tr. 110-11. Iwanski also admitted that although she

believed that C.A. was born with fetal alcohol syndrome, there is no diagnosis

                                         -9-
Case No. 17-16-09


supporting her opinion. Tr. 114. Even if C.A. were to have fetal alcohol syndrome,

that would be the result of actions by Litton, not Anderson. Tr. 114. If C.A. were

to be returned to Anderson, there are programs that would assist him in obtaining

and maintaining housing and food and in meeting her medical needs. Tr. 115-116.

Iwanski admitted that she could understand why Anderson would not like her since

she had previously recommended that his parental rights of his three other children

should have been terminated. Tr. 119.

       {¶18} The final witness for the Agency was Barbara Reindel (“Reindel”)

who was the caseworker. Tr. 139-40. Reindel testified that C.A. was found to be a

dependent child “based on the issues within the family that dealt with substance use

and abuse, domestic violence, relationship issues, inappropriate care and discipline

of the children and unstable housing and schooling for those children.” Tr. 141.

C.A. was placed with the foster family soon after she was born. Tr. 141. At no time

was C.A. returned to the custody of Anderson or Litton. Tr. 141. The case plan

called for Anderson to establish and maintain a home, which he has not done. Tr.

142. Reindel testified that to her knowledge, Anderson had been homeless since

July of 2015. Tr. 143. Anderson had failed to consistently obtain and maintain

employment, with most of his jobs lasting only from a couple days to a couple of

weeks. Tr. 143. During the case plan, Anderson was uncooperative by failing to

provide the requested information and having limited involvement with C.A. Tr.

143-44. Since July 6, 2015, Anderson has had no contact with C.A. due to the visits

                                        -10-
Case No. 17-16-09


being suspended.    Tr. 144.    According to Reindel, Anderson did have good

attendance with seeing Agnew as he made 17 out of 21 scheduled appointments.

Tr. 144. However, the counseling was terminated because Anderson decided to stop

attending in March of 2015.      Tr. 145.     Although Agnew had recommended

psychiatric attention, Anderson had refused. Tr. 145. Reindel testified that she

referred him to Shelby County Counseling for crisis intervention when she saw he

was at an emotional crisis point in 2015. Tr. 145. Anderson went for the assessment

on August 12, 2015, and one follow-up appointment on September 29, 2015, but

then failed to attend. Tr. 145. Reindel also testified that there were not many drug

tests performed because she could not locate Anderson many times and that he had

refused drug screens a couple of times, with the last time being February 24, 2016.

Tr. 146. Reindel testified that on October 13, 2015 and November 10, 2015,

Anderson was arrested and charged with drug related activities.            Tr. 146.

Additionally, Anderson was awaiting sentencing on a theft conviction. Tr. 146. As

of February 24, 2016, Anderson was refusing to sign releases. Tr. 146.

       {¶19} Reindel testified that Anderson felt persecuted and expressed that

feeling through “threatening and intimidating actions and words.” Tr. 147. She also

described Anderson as dishonest with the Agency and himself. Tr. 147. She

indicated that the team meetings were non-productive due to “the attitude and the

behaviors and the mindset presented by” Anderson. Tr. 147. Reindel testified that

Anderson had not successfully completed one thing in the entire case plan in the

                                       -11-
Case No. 17-16-09


year and a half it was in effect. Tr. 147. Rather than improving over time,

Anderson’s emotional condition had worsened. Tr. 148. At the February 24, 2016,

meeting, Anderson refused every request. Tr. 148. When she asked him where he

wanted his mail to go, he told her to keep it and threw it in the trash as he left. Tr.

149. Prior to that meeting, Anderson had not come to the Agency since September

of 2015. Tr. 151.

       {¶20} Reindel testified that C.A.’s current caregivers are excellent and are

meeting all of her needs. Tr. 152. The foster parents have been working on C.A.’s

developmental issues since they were identified. Tr. 153. They are interested in

adopting C.A. if she were to become available for adoption. Tr. 153. Reindel

recommended that C.A. be allowed to remain with her foster parents. Tr. 153.

Reindel also indicated that family placement was not an option in this case for a

variety of reasons. Tr. 154. Reindel testified that it was in C.A.’s best interest to

be placed in the agency’s permanent custody. Tr. 155.

       {¶21} On cross-examination Reindel testified that C.A. was born healthy, but

had been exposed to alcohol prior to birth due to Litton’s drinking. Tr. 157. C.A.

was only ruled dependent due to what had occurred with the other children. Tr. 158.

Reindel testified that she did not believe additional time would benefit Anderson

because despite the agency offering numerous referrals, Anderson had “chosen not

to participate, not to cooperate, not to make changes.” Tr. 161.



                                         -12-
Case No. 17-16-09


       {¶22} After the Agency finished presenting its case, Anderson testified on

his own behalf. Anderson testified that he felt like the Agency had already

determined to remove C.A. from his custody before she was even born. Tr. 167.

Anderson testified that C.A. was born with no toxins in her system, but the Agency

took her anyway. Tr. 169. When C.A. was born, Anderson and Litton were living

in a two-bedroom apartment and he was working. Tr. 170. Between Anderson and

Litton, they had a monthly income between $2,500 and $3,000. Tr. 170. Anderson

believed that the Agency was not assisting him with trying to reunite him with C.A.

Tr. 172. At the beginning he tried to do everything the Agency asked. Tr. 174.

However, he was told “in a roundabout way” that the decision had already been

made to terminate his parental rights to C.A. Tr. 174. Based upon his experiences,

Anderson felt that he was mistreated by the Agency and not given a chance to show

he could parent C.A. Tr. 175. Anderson had not been able to see C.A. in eight

months after the Agency terminated his visits. Tr. 176.

       {¶23} Anderson testified that the alleged threat that was placed on his

mother’s answering machine, was not made against anyone else, but was a threat of

suicide. Tr. 177. However, at the hearing, Anderson indicated that he no longer felt

suicidal, but was focused on trying to “get [himself] back together, on [his] feet.”

Tr. 177. Anderson indicated that if C.A. were to be returned to him, he would do

anything he could to provide for her and to keep her safe. Tr. 177-78. Anderson



                                       -13-
Case No. 17-16-09


indicated that he quit working with the Agency because they had indicated he had

no chance to get C.A. returned to him. Tr. 179.

       {¶24} On cross-examination by CASA, Anderson admitted that he last

attended a team meeting in either April or July of 2015. Tr. 181. Anderson also

admitted that he was living in a temporary residence at that time as he was

unemployed. Tr. 183. Anderson became frustrated during the developmental

testing because he “felt that it was being overdone.” Tr. 186.

       {¶25} When questioned by the Agency, Anderson admitted that he did not

follow through on Agnew’s recommendation for medication. Tr. 190-91. Anderson

also admitted that for the three to four months before the hearing, he had been

staying at two different addresses with friends. Tr. 191-92. However, he indicated

that if he had C.A., he would get his own place. Tr. 193. At a later point in his

testimony, Anderson stated that he had lived in his car since April of 2015. Tr. 196.

       {¶26} On April 8, 2016, the trial court entered judgment terminating the

parental rights of Anderson and granting permanent custody of C.A. to the Agency.

Doc. 120. Anderson filed a timely notice of appeal from that judgment. Doc. 121.

Anderson raises the following assignments of error on appeal.

                            First Assignment of Error

       The [trial court’s] decision, when it found that it was in the best
       interest of the minor child to terminate [Anderson’s] parental
       rights, was against the manifest weight of the evidence.



                                        -14-
Case No. 17-16-09


                            Second Assignment of Error

       The [trial court] did not consider all of the statutory best interest
       requirements in arriving at its decision.

We will address the assignments of error out of order for the purpose of clarity.

                                 Best Interest of the Child

       {¶27} The right to parent one's own child is a basic and essential civil right.

In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169 (1990). “Parents have a

‘fundamental liberty interest’ in the care, custody, and management of their

children.” In re Leveck, 3d Dist. Nos. 5–02–52, 5–02–53, 5–02–54, 2003–Ohio–

1269, ¶ 6.      These rights may be terminated, however, under appropriate

circumstances and when all due process safeguards have been followed. Id. When

considering a motion to terminate parental rights, the trial court must comply with

the statutory requirements set forth in R.C. 2151.414. These requirements include,

in pertinent part, as follows.

       (B)(1) Except as provided in division (B)(2) of this section, the
       court may grant permanent custody of a child to a movant if the
       court determines at the hearing held pursuant to division (A) of
       this section, by clear and convincing evidence, that it is in the best
       interest of the child to grant permanent custody of the child to the
       agency that filed the motion for permanent custody and that any
       of the following apply:

       ***

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies
       for twelve or more months of a consecutive twenty-two-month
       period * * *.

                                           -15-
Case No. 17-16-09



       For the purposes of division (B)(1) of this section, a child shall be
       considered to have entered the temporary custody of an agency
       on the earlier of the date the child is adjudicated pursuant to [R.C.
       2151.28] or the date that is sixty days after the removal of the child
       from home.

       ***

       (C) In making the determination required by this section * * *, a
       court shall not consider the effect the granting of permanent
       custody to the agency would have upon any parent of the child. A
       written report of the guardian ad litem of the child shall be
       submitted to the court prior to or at the time of the hearing held
       pursuant to division (A) of this section * * * but shall not be
       submitted under oath.

R.C. 2151.414.

       {¶28} The determination whether to grant a motion for permanent custody

requires a two-step approach. In re G.B., 10th Dist. Franklin No. 04AP–1024,

2005–Ohio–3141, ¶ 13. The first step is to determine whether any of the factors set

forth in R.C. 2151.414(B)(1) apply. Id. If one of those circumstances applies, then

the trial court must consider whether granting the motion is in the best interest of

the child by considering the factors set forth in R.C. 2151.414(D). Id.

       {¶29} A review of the record in this case indicates that C.A. was removed

from Anderson’s custody on August 6, 2014. Sixty days from that date would be

October 5, 2014. C.A. was adjudicated to be dependent, as it pertains to Anderson,

on December 29, 2014. Thus, pursuant to statute, the date to be used for the purpose

of determining a twelve-month period out of a consecutive twenty-two-month


                                        -16-
Case No. 17-16-09


period would be October 5, 2014, as it is the earlier date. The motion for permanent

custody was filed on October 26, 2015. This is over a year later. The fact that C.A.

had been in the temporary custody of the Agency for more than twelve-months in a

twenty-two-month period was admitted by Anderson at trial. Thus, the portion of

the judgment entry finding that C.A. was subject to the provisions of R.C.

2151.414(B)(1)(d) is supported by the record.

       {¶30} This then takes us to the second part of the analysis: the best interests

of the children factors set forth in R.C. 2151.414(D). These factors are 1) the

interaction and interrelationship of the child with parents, siblings, relatives, foster

parents, and anyone else who significantly affects the children; 2) the wishes of the

children; 3) the custodial history of the children; 4) the children’s needs for

permanency; and 5) any factors set forth in R.C. 2151.414(E)(7-11).                R.C.

2151.414(D). In this case, the trial court specifically addressed the first four factors

and indicated that it had considered all of the factors. Doc. 120 at 4-5. The trial

court made specific findings as to the bond, or lack thereof, between Anderson and

C.A., the wishes of C.A., as expressed through the CASA for C.A., the custodial

history of C.A. and that she had only lived with one family since birth, and C.A.’s

need for a legally secure placement along with Anderson’s inability to provide that

for C.A. A review of the record indicates that although the trial court did not state

that one of the factors in R.C. 2151.414(E)(7-11) was met, there was evidence to

support such a finding. As regards R.C. 2151.414(E)(11), Anderson admitted that

                                         -17-
Case No. 17-16-09


he had previously had three prior children removed from his custody by the Agency.

Tr. 202. The findings of the trial court were supported by competent, credible

evidence in the record. The trial court did consider the statutory factors as to the

best interest of C.A. and the second assignment of error is overruled.

                          Manifest Weight of the Evidence

       {¶31} In the first assignment of error, Anderson claims that the trial court’s

determination to terminate his parental rights is not supported by the evidence.

There is no dispute that the first prong of the test, that C.A. had been in the custody

of the Agency for more than twelve months in a twenty-two-month period, had been

met. The only issue for review is whether the trial court’s findings as to C.A.’s best

interest were supported by the record. Upon review of the interrelationships

between C.A. and the people in her life, the trial court determined that Anderson

and C.A. had no bond. The evidence presented was that starting in March of 2015,

Anderson was sporadic in his visits, missing several consecutive visits in April and

May. As of July 2015, Anderson’s visits were suspended due to his behavior. The

testimony also showed that C.A. is very attached to her foster family and that they

wished to adopt C.A. This testimony supports the findings of the trial court as to

R.C. 2151.414(D)(1)(a).

       {¶32} As to the second factor set forth in R.C. 2151.414(D)(1)(b), the trial

court indicated that C.A. was too young to express an opinion. Since C.A. was less

than 2 years of age at the time of the hearing, this finding is supported by the record.

                                         -18-
Case No. 17-16-09


The CASA for C.A. testified that in her opinion, Anderson could not parent C.A.

and stated that the termination of Anderson’s parental rights was in the best interest

of C.A. Thus, the findings s to this factor are supported by the record.

       {¶33} The third factor considers the placement history of the child. The

testimony was that C.A. was born on August 4, 2014, and placed with her foster

family on August 6, 2014. Since that time, she had not lived with any other family.

The trial court’s findings as to R.C. 2151.414(D)(1)(c) are supported by the record.

       {¶34} The fourth factor specifically addressed by the trial court was C.A.’s

need for a legally secure placement. The evidence presented at the hearing showed

that Anderson lacked stable housing, either living in his car or staying with friends

since April 2015. Before that, he was living in a hotel with Litton. Throughout the

case, he worked sporadically and at the time of the hearing, was unemployed again.

There were also issues regarding his mental health and his anger. The testimony,

even that by Anderson himself, indicated that he did not want to work with the

Agency or to do what they asked. The trial court compared that with the evidence

that C.A. was in a good situation, that she had bonded with the foster family, and

that they wished to adopt her. She had spent her entire life in the custody of the

Agency. Anderson had showed that he was not, at the time of the hearing, providing

a stable environment for himself. Given all this evidence, the trial court determined

that C.A. needed a stable and legally secure environment. This was supported by

the record.

                                        -19-
Case No. 17-16-09


       {¶35} Although the trial court did not specifically discuss the fifth factor,

there was evidence to support a finding pursuant to it as was discussed above. The

trial court stated that it had considered that factor as well. The record provides

competent and credible evidence in support of the trial court’s conclusion that the

termination of parental rights would be in C.A.’s best interest.       Viewing the

evidence, this court finds that the Agency proved that the termination of Anderson’s

parental rights and the grant of permanent custody of C.A. was supported by clear

and convincing evidence. The first assignment of error is overruled.

       {¶36} Having found no error prejudicial to the Appellant, the judgment of

the Court of Common Pleas of Shelby County, Juvenile Division, is affirmed.

                                                               Judgment Affirmed

SHAW, P.J. and ROGERS, J., concur.

/hls




                                       -20-